[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT

                          -------------------------------------------
                                       No. 04-13302
                                 Non-Argument Calendar
                         -------------------------------------------- FILED
                                                            U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                      D. C. Docket No.      03-00131-CV-2-DF-5     June 8, 2005
                                                                THOMAS K. KAHN
RONALD WALLER,                                                       CLERK

                                                          Plaintiff-Appellant,

      versus

JAMES G. ROCHE,
Secretary, United States Air Force,

                                                          Defendant-Appellee.


               ----------------------------------------------------------------
                    Appeal from the United States District Court
                          for the Middle District of Georgia
               ----------------------------------------------------------------
                                      (June 8, 2005)




Before EDMONDSON, Chief Judge, ANDERSON and MARCUS, Circuit Judges.
PER CURIAM:



      Ronald Waller appeals pro se the district court’s grant of summary judgment

in favor of his former employer, Secretary of the United States Air Force James G.

Roche, in this case alleging retaliatory failure to reinstate and race, age, and

disability discrimination under Title VII, 42 U.S.C. §§ 2000e, et seq., the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621 et seq., and the

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101 et seq. No reversible

error has been shown; we affirm.

      Waller is an African-American veteran who was 52 years old when he filed

the instant complaint. Waller worked at Robins Air Force Base as a civilian

employee from 1980 until 1993. Between 1990 and the transfer of his position to

the Defense Logistics Agency (DLA) in 1992, Waller filed many Equal

Employment Opportunity (EEO) complaints alleging (1) that the Air Force failed

to accommodate his medical problems, and (2) that his transfer to DLA was in

retaliation for filing previous complaints. Waller’s employment was terminated in

November 1993. He asserted that the reason given for his termination, that he

“threatened to do bodily harm,” was erroneous because he had not threatened




                                           2
anyone. Waller filed a civil suit in federal court in 1993 about his termination, but

the court in 1995 granted summary judgment in favor of Defendant.

       In 2000, Waller made three unsuccessful attempts to be reinstated to

employment. Waller discovered that he was eligible for non-competitive

reinstatement in August 2000. Waller believed that non-competitive reinstatement

meant that he did not have to compete with other applicants to be reinstated and

that he would be placed in any job for which he was qualified. He contends that

the Air Force refused to reinstate him in October 2000 because of his past EEO

activities: this act, he claims, forms the basis of the present complaint.

       In granting Defendant’s motion for summary judgment, the district court1

determined (1) that Waller conceded he was not making a claim of age

discrimination, (2) that Waller failed to make a prima facie case of race

discrimination, (3) that Waller admitted he did not have evidence of disability

discrimination based on his medical condition, and (4) that Waller failed to show a

link between his EEO activities and his non-reinstatement because the same

people were not involved.




  1
    Judge Duross Fitzpatrick of the United States District Court for the Middle District of Georgia
presided over both Waller’s 1993 action and the present action.

                                                3
       On appeal, Waller, citing Fed.R.Civ.P. 52(b), argues that we should

examine the allegedly erroneous fact findings of the district court in his previous

case -- and that the district court improperly granted summary judgment in this

case -- by leaving issues of fact in dispute: (1) whether the Air Force fraudulently

altered his Form SF-50 Personnel Action Form, and (2) whether he was terminated

unlawfully in 1993. And Waller challenges as erroneous the district court’s

determination that non-competitive selection does not mean that an employee

automatically would be rehired. To the contrary, Waller contends that the

applicable Air Force regulation required that he be selected, as an applicant

discriminated against. Waller also brings up the events related to his 1992 EEO

filings and his 1993 termination; he suggests that these events show a prima facie

case of retaliation and disability discrimination.2

       We review the district court’s rulings on a motion for summary judgment de

novo; we view all evidence and factual inferences therefrom in the light most

favorable to the non-moving party. Miller v. King, 384 F.3d 1248, 1258-59 (11th

  2
    We reject Waller’s claim that Judge Fitzpatrick should have recused himself because the judge
committed “prejudicial errors” in both the 1995 and 2004 judgments. Simply presiding over two
cases with the same plaintiff and with overlapping facts -- and entering adverse judgments in each
case -- is no evidence of the sort of pervasive bias that could have prejudiced Waller. See United
States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999) (stating that bias sufficient to recuse a judge
must come from extrajudicial source, unless pervasive bias or prejudice exists that could prejudice
a party).


                                                 4
Cir. 2004). Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c).

      First, Waller does not challenge the district court’s determinations about his

failure to establish race or age-based discrimination: these issues are abandoned.

See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir.

1989). And Waller offers no substantive argument challenging the district court’s

determination that he failed to present evidence of a link between his earlier EEO

activities and his 2000 non-reinstatement. This issue -- the basis of the district

court’s rejection of his retaliation claim -- also is abandoned. See id. We also

note that Waller admitted that he had no evidence of disability-based

discrimination.

      We reject, on the basis of res judicata, Waller’s attempts (1) to use Rule

52(b) to challenge the findings of fact made by the district court in the previous

lawsuit, and (2) to show disability discrimination based on his transfer to DLA or

his termination in 1993. See Allen v. McCurry, 101 S.Ct. 411, 414 (1980) (under

res judicata, a final judgment on the merits of an action precludes the parties from

relitigating issues that were or could have been raised in that action). And

                                          5
Waller’s arguments -- including his arguments about the applicable Air Force

regulation and the incorrect Form SF-50 -- do not relate to whether he established

a causal connection between his 1992-93 EEO activities and his 2000 non-

reinstatement. Waller has not shown that the failure to reinstate him was

retaliatory.

       In sum, the district court properly granted summary judgment in favor of

Defendant on all of Waller’s claims.

       AFFIRMED.




                                         6